DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 11/17/2020 has been considered.
Claim Objections
Claims 7 and 16 are objected to because of the following informalities: antecedent basis issue.    Regarding claims 7 and 16, the claims recite “the skin”. There is insufficient antecedent basis for this limitation in the claims. It is recommended that Applicant amend this limitation to be “a skin” to overcome this objection. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2008/0058915).
Regarding claim 1, Chang discloses a face lifting device (Abstract), the device comprising: a facemask having an interior volume (Fig. 1; Para. 2: “flexible membrane, which conforms to the human body’s curves… face-shaped membrane”, i.e. the facemask conforms to the shape of the human face to provide an interior volume which accommodates the face); the facemask having a plurality of electrodes secured to an interior side thereof (Fig. 1, electrodes 3); the electrodes are electrically coupled to a power source located within the facemask (Fig. 1, electrical pulse generator 2 with battery cover 25 for loading/unloading batteries; Para. 28, first sentence; Para. 30); the power source is electrically coupled to an on/off device (Fig. 1, on button 21, off button 22; Para. 30).
Regarding claim 4, Chang discloses that the facemask has a cutout in a location for eyes (Fig. 1, eye holes 11).
Regarding claim 5, Chang discloses that the facemask has a cutout for a mouth and nose (Fig. 1, nose hole 12 and mouth hole 13).
Claim(s) 9-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Springer, Jr (US 5527357) (hereinafter Springer).
Regarding claim 9, Springer discloses a face lifting device (Abstract), the device comprising: a facemask (Fig. 1 depicts front view of mask, Fig. 2 depicts side view while placed on face, Figs. 8 & 10 depict rear views; Col. 4, ll. 3-35), wherein the facemask has a plurality of electrodes secured to an interior side thereof (Fig. 1, electrodes 18; Figs. 2 & 3a-b depict electrodes 24 secured to soft interior lining 22); the electrodes are electrically coupled to a connection port on the facemask (Fig. 1, socket 82); the connection port is electrically coupled to a wire (Fig. 1, flat cable 42); the wire is electrically coupled to a control terminal (Fig. 4, flat cable 42 runs to control box 40; Col. 6, ll. 14-19).
Regarding claims 10-11, Springer discloses first and second adjustable headbands secured to the facemask (Fig. 1, straps 14).
Regarding claims 12-13, Springer discloses that the facemask has a cutout in a location for eyes, a mouth, and a nose (Fig. 1, eye, nose, and mouth holes 12).
Regarding claim 14, Springer discloses that the control terminal is electrically coupled to a power source (Col. 6, ll. 8-10).
Regarding claim 15, Springer discloses an adjustment knob control terminal, wherein the adjustment knob is electrically coupled between the power source and the electrodes (Col. 6, ll. 33-35: “Dial 47 is an intensity control means; it enables the user to adjust the amount of voltage applied to the electrodes”, with reference to Fig. 4; dial 47 is being interpreted as a knob).
Regarding claim 16, Springer discloses a gel located on the interior of the facemask, wherein the gel transfers electrical energy to the skin (Col. 5, ll. 1-5: “base 26 and head 28 form a sheath… that fits onto the metallic part of the electrode. An electrically conductive gel is applied to the rubber sheath to make it electrically conductive
Regarding claim 18, Springer discloses there is an on/off switch electrically coupled to the control terminal (Col. 6, ll. 20: “Switch actuator 46 is a power on-off switch”, with reference to Fig. 4. Additionally, element 43 appears to be an on/off switch, however there is no description given for this element in the prior art).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Springer.
Regarding claims 2-3, Chang does not disclose first and second adjustable headbands secured to the facemask. Springer, however, discloses the use of multiple straps 14 secured to a facemask 10 with mounting members 16 for maintaining the mask in a fixed position relative to the user’s face during treatment (Col. 4, ll. 43-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Chang to include first and second adjustable headbands secured to the facemask in the form of straps, as taught by Springer. Making this modification would be useful for providing means for maintaining the mask in a fixed position relative to the user’s face during treatment.
Regarding claim 7, Chang does not disclose a gel located on the interior of the facemask, wherein the gel transfers electrical energy to the skin. Springer, however, teaches applying a conductive gel to the bases and heads of electrodes embedded on the interior of a facemask (Col. 5, ll. 1-5), thereby enhancing electrical contact between the electrodes and the user’s face (Col. 5, ll. 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Chang to include a gel located on the interior of the facemask, wherein the gel transfers electrical energy to the skin. Making this modification would be useful for enhancing electrical contact between the electrodes of Chang and the user’s face, as taught by Springer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Rao et al. (US 2014/0277262) (hereinafter Rao).
Regarding claim 6, Chang discloses an adjustment interface secured to the facemask, wherein the adjustment interface is electrically coupled to the power source and the electrodes (Fig. 1, current modulator 23; Para. 30). Chang does not disclose that the adjustment interface is an adjustment knob; instead, Chang discloses the use of up/down buttons 23 as shown in Fig. 1.
Rao, however, teaches techniques for current steering directional programming in a stimulation system (Abstract). Rao teaches that rather than using up/down buttons, any type of actuator, such as a dial, which is considered equivalent to a knob, can be used to increment or decrement stimulation parameter in a manual mode of programming a pulse generator, where the stimulation parameters like nd to last sentence).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Chang’s up/down current modulator buttons 23 to be an adjustment knob in the form of a dial since Rao suggests that any type of actuator, such as a dial, can be used rather than up/down buttons to increment or decrement stimulation parameters in order to provide beneficial or even optimal therapy, as evidenced above.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (claim 8) or Springer (claim 17) in view of Valentine (Valentine, J. (2012). Rechargeable batteries: A better choice? One Green Planet. Retrieved October 20, 2021, from https://www.onegreenplanet.org/lifestyle/rechargeable-batteries-a-better-choice/).
Regarding claims 8 and 17, Chang or Springer do not disclose that the power source is a rechargeable battery. Valentine, however, teaches that rechargeable batteries provide advantages over single-use batteries in that they save money, conserve resources, and protect the environment since they can be reused rather than thrown away and replaced, as is the case with single use batteries. Valentine also teaches that many of today’s rechargeable batteries last longer on a single charge than their disposable counterparts, providing improved performance (Under “Benefits of Rechargeable Batteries”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Chang or Springer such that the power source is a rechargeable battery. Making this modification would be useful for saving money, conserving resources, protecting the environment, and providing improved battery performance, as taught by Valentine.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang (US 2002/0161416) discloses a nerve and muscle stimulator in the form of a face mask (Front Page).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792